                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
                      v.               )        C/A No.: 9:19-cv-2163-RMG-MGB
                                       )
Cody C. Kirkman, individually; Amber )
Swinehammer, individually; Lindsey     )       ADR STATEMENT AND CERTIFICATION
Gibson, individually; Cody C. Kirkman, )
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Of Bluffton Police Department          )
                                       )
              Defendants.              )
________________________ ________)

                     ALTERNATIVE DISPUTE RESOLUTION (“ADR”)
                          STATEMENT AND CERTIFICATION


Pursuant to Local Civil Rule 16.03, the undersigned certifies that he (1) provided the

party he or she represents with any materials relating to ADR which were required to be

provided by Local Civil Rule 16.01 or order of the Court; (2) discussed the availability of

ADR mechanisms with the party; and (3) unsuccessfully attempted to discuss the

advisability and timing of ADR with opposing counsel.

                                         Respectfully submitted,



                                         s/_Arie D. Bax
                                         FEDERAL ID #: 10340
September 21, 2020                       The Bax Law Firm
                                         10 Sams Point Way Ste B-1 PMB 138
                                         Beaufort, SC 29907
                                         Phone: (843) 522-0980 Fax: (843) 379-3115
                                         ATTORNEY FOR THE PLAINTIFFS
